DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 09/21/2021.  Claims 1-6, 8, and 10-16 are pending.
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 recites, “….the sidewall being substantially orthogonal to at least one of the rear surface of the front surface.”  It is believed that the phrase, “rear surface of the front surface,” should state, “rear surface or the front surface.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 15-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Likewise, claim 10 recites that the “…external surface is substantially vertical…”  Again, it is unclear how much of the external surface is vertical.  For Examination purposes, the external surface will be understood to disclose that the vertical portion of the surface is greater than 50%.  The Examiner recommends that the Applicant further clarify the meaning of the phrase, “substantially vertical.”
Claims 15 and 16 recite the limitation "the shaving razor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For Examination purposes, the holder will be understood to be adapted to receive a shaving razor, as disclosed in claim 1.
Claim 16, line 2 recites: “…a diameter of the sidewall…”  This limitation is unclear, due to the fact that a circular shape has not been defined, neither in independent claim 1, nor in dependent claim 16.  The Examiner recommends defining the shape of the holder, either in claim 1, or in claim 16.  For Examination purposes, the shaving razor will be understood to be magnetically secured to the front surface beyond an edge of the sidewall.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kushner (U.S. Pat. 3842980).
Regarding claim 1, Kushner discloses a surface-mountable holder 12 comprising: a rear surface 16 adapted to be coupled with an affixing mechanism 46 for mounting to an external surface 48; a front surface 34 configured to magnetically secure a shaving razor (see discussion in col. 1, lines 3-7 and 22-25, regarding the purpose of the holder), the front surface 34 adapted to receive a portion of a handle of the shaving razor (via the magnet 22); and a sidewall (as seen in Fig. 2 below) extending from the rear surface 16 to the front surface 34 without extending beyond the front surface 34 (as seen in Fig. 2, and discussed in col. 2, lines 45-49), the sidewall being substantially orthogonal to at least one of the rear surface 16 or the front surface 34 (as seen in Fig. 2).  The Examiner notes that a “shaving razor” is not positively claimed.  Therefore, 
Regarding claim 2, Kushner discloses the surface-mountable holder 12, where the front surface 34 is configured to magnetically secure the shaving razor in an upright position (see upright position of object 44 in Fig. 3).
Regarding claim 3, Kushner discloses the surface-mountable holder 12, where a surface area of the front surface 34 is shaped and sized to provide sufficient contact for magnetically securing the portion of the handle of the shaving razor (via the magnetic member 22).
Regarding claim 4, Kushner discloses the surface-mountable holder 12, further comprising a first magnet 22 positioned adjacent to the front surface 34 (as seen in Fig. 3).
Regarding claim 6, Kushner discloses the surface-mountable holder 12, where the first magnet 22 is capable of interacting with a ferromagnetic material incorporated in the portion of the shaving razor to magnetically secure the shaving razor to the front surface (see discussion in col. 1, lines 3-7).
Regarding claim 8, Kushner discloses the surface-mountable holder 12, where the sidewall has a length extending in a direction away from the external surface 48 when the rear surface 16 is affixed thereto, and where the length is sufficient to provide clearance for unobstructed access to a lower handle portion of the shaving razor when the shaving razor is magnetically secured to the front surface 34 (as seen in Fig. 3).
Regarding claim 10, Kushner discloses the surface-mountable holder 12, where the external surface 48 is substantially vertical and the sidewall is substantially orthogonal to the external surface (as seen in Figs. 1 and 2).
12, where a magnet 22 is provided between the front surface 34 and the rear surface 16, the magnet 22 positioned in close proximity to the front surface 34 (as seen in Fig. 3).
	Regarding claim 12, Kushner discloses the surface-mountable holder 12, where the affixing mechanism 46 is an adhesive backing 50 (as discussed in col. 3, lines 5-11).
	Regarding claim 13, Kushner discloses a surface-mountable holder 12 comprising: a rear surface 16 adapted to be coupled with an affixing mechanism 46 for mounting to an external surface 48; a front surface 34 configured to magnetically secure a shaving razor (via 22), the front surface 34 adapted to receive portion of a handle of the shaving razor, where the front surface 34 conforms to a shape of the portion of the handle of the shaving razor (see object 44 in Fig. 3); and a sidewall (shown in Fig. 2 below) extending from the rear surface 16 to the front surface 34 without extending beyond the front surface 34 (as seen in Fig. 2 below), the sidewall being substantially orthogonal to the rear surface 16.
	Regarding claim 14, Kushner discloses a surface-mountable holder 12 comprising: a rear surface 16 adapted to be coupled with an adhesive backing 50 for mounting to an external surface 48 (as seen in Figs. 1 and 3); a front surface 34 configured to magnetically secure a shaving razor (via 22), the front surface 34 adapted to receive a portion of a handle of the shaving razor (see handle of object 44 in Fig. 3), where a shape of at least a portion of the front surface 34 substantially matches a shape of the portion of the handle of the shaving razor (see Fig. 3); and a sidewall (as shown in Fig. 2 below) extending from the rear surface 16 to the front surface 34 without extending beyond the front surface 34 (as seen in Fig. 2 below), the sidewall being substantially orthogonal to at least one of the rear surface 16 or the front surface 34.
12, where the shaving razor is magnetically secured to the front surface 34 beyond a length of the sidewall extending from the rear surface 16 to the front surface 34 (via 18,20 as seen in Fig. 3).
	Regarding claim 16, Kushner discloses the surface-mountable holder 12, where the shaving razor is magnetically secured to the front surface 34 beyond an outer perimeter a diameter of the sidewall.  The Examiner notes that Kushner discloses that the shape of his holder, is capable of having a circular shape, which would imply a diameter (see discussion in col. 3, lines 53-57).


    PNG
    media_image1.png
    316
    575
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushner in view of Heckler.
	Regarding claim 5, Kushner is discussed above, and fails to explicitly disclose a magnet within the object 44 that the holder 12 supports.  Heckler teaches a surface-mountable holder, where a magnet is incorporated in a portion of a handle of a shaving razor (as seen in Fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a magnet within the object of Kushner, in order to provide a stronger magnetic attraction between the front surface and the object, and to provide a precise location to mount the razor on the holder, as seen in Fig. 1 of Heckler (also, see discussion of Fig. 1, under lines 1-4 of the Description).  


    PNG
    media_image2.png
    350
    610
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8, and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 10, and 14-15 of U.S. Patent No. 10,357,093. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same structure as the claimed invention.
Conflicting claims
16/731,623
U.S. Pat. 10,357,093
1-4, 8
1-3
5-6
14
10
3
11
15
12
13
13-14
10


Response to Arguments
Applicant’s arguments, see pgs. 5-8, filed 09/21/2021, with respect to the rejection(s) of claim(s) 1-4, 6, 8, 10, and 12-16 under 35 U.S.C. 103, in view of Swatty et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kushner, as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art of record, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional magnetic mounting mechanisms for holding an array of objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        1-Nov-21

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632